internal_revenue_service number release date u i l cc pa cbs br2 gl-126940-00 memorandum for associate area_counsel small_business self-employed attention stephen j neubeck date from kathryn a zuba chief branch collection bankruptcy summonses subject csed extension and installment_agreement in contravention of service policy this constitutes our response to your date request for advice on several issues pertaining to the validity of an extension of the statute_of_limitations for collection and a related installment_agreement as is discussed below our opinion is that both the extension and the related installment_agreement are legally valid this document is not to be cited as precedent issues whether an extension of the statute_of_limitations for collection until is valid given that a b the extension is for more than five years for one of the tax periods at issue and the extension was signed by the service on date if the extension of the statute_of_limitations is valid whether a related installment_agreement approved by the service on date is also valid conclusions the extension of the limitations_period is valid both as a matter of policy and legally the installment_agreement is also valid background your request for advice arises from outstanding tax_liabilities on the part of the taxpayer for tax years and the according to a memorandum from the appeals team manager cincinnati office attached to your memorandum requesting advice the taxpayer initially also owed taxes for but satisfied the liability in full on gl-126940-00 liability was assessed on and the liability was assessed on the original collection statute expiration dates cseds were respectively and on prior to the csed for either liability signed a tax_collection_waiver form_900 to extend the csed for both liabilities until on the same day he also signed an installment_agreement form 433-d covering both liabilities less than a month later on date the deputy commissioner issued a memorandum entitled installment_agreement procedures which set forth rules for dealing with both new and existing installment agreements a copy of this document was attached to your request for advice the deputy commissioner’s memorandum provided in pertinent part no irs function may enter into any new installment_agreement unless the agreement provides a payment schedule that will fully satisfy the tax_liability including interest and penalties either a within the original csed or b within years after that date if a waiver of the original csed is obtained at the time the installment_agreement is entered into if an installment_agreement would be appropriate but the liability will not be satisfied within years beyond the original csed negotiate but do not finalize the agreement until further instructions are provided memorandum of date emphasis in original the form_900 previously signed by the taxpayer was signed on behalf of the service on the same day the deputy commissioner’s memorandum was issued date a week later on date the installment_agreement was signed by the authorized service official the service_center extended the csed for the liability but failed to input the extension with respect to the liability the taxpayer has now requested a collection_due_process_hearing and the appeals team manager has asked you whether the form_900 and or the installment_agreement to which it is related are invalid because they were executed in contravention of irs policy as set forth in the date memorandum from the deputy commissioner law and analysis sec_6159 authorizes the secretary to enter into a written_agreement with a taxpayer to satisfy a tax_liability by making installment payments if the secretary determines that such agreement will facilitate collection of such liability sec_6159 pursuant to sec_6502 of the code the service generally has ten years from the date of a valid assessment to collect a given tax although the ten-year period can be extended under certain circumstances sec_6502 in this case the service sought the taxpayer’s consent to extend the csed to ensure full payment of his liabilities under an installment_agreement the taxpayer and the service purported to extend the statute_of_limitations on collection by executing a form_900 as is discussed infra no statutory limitations on the length of such extensions gl-126940-00 existed until the internal revenue restructuring and reform act rra was enacted in july of moreover at the time the taxpayer signed the form_900 on the service did not have a policy limiting extensions of the csed which could be executed via form_900 to five years beyond the original csed it was not until the date issuance of the deputy commissioner’s memorandum that any such limit was imposed on service personnel procedures of the service such as those embodied in the internal_revenue_manual are merely directory and not mandatory thus the service’s failure to comply with an internal procedural requirement does not invalidate the consent contained in this case see eg bridges v commissioner 47_tcm_716 48_tc_754 in cary a service employee altered a consent to extend the statute_of_limitations on assessment to reflect what he believed was a correction of the stated tax_year at issue after the taxpayer had signed the consent form the tax_court held that the consent was invalid essentially because it did not reflect that an agreement existed between the parties in contrast in this case the parties clearly agreed to extend the cseds to specific dates and it would be unconscionable to allow the taxpayer to afterwards repudiate a consent upon which the service has acted and relied see 37_f2d_703 3d cir thus the form_900 at issue in this case is valid we note that the extensions of the cseds encompassed by the form_900 are also valid in light of the changes to sec_6502 of the code effected by the rra which was signed into law on date after all the events relevant to installment_agreement occurred the current version of sec_6502 addresses extensions of the collection_period obtained in conjunction with installment agreements providing that collection action may be taken if- a there is an installment_agreement between the taxpayer and the secretary prior to the date which i sec_90 days after the expiration of any period for collection agreed upon in writing by the secretary and the taxpayer at the time the installment_agreement was entered into sec_6502 thus extensions of the csed obtained after the effective date of this provision date must be obtained at the time the installment_agreement was entered into the installment_agreement at issue was entered into before the rra was even enacted and the current version of sec_6502 thus does not apply the policy against obtaining an extension of the csed exceeding five years from the original csed has been added to the manual see irm it was not however in the manual at the time the service executed the form_900 and the installment_agreement at issue in this case gl-126940-00 here however germane to this situation is section c of the rra which states prior request --if in any request to extend the period of limitations made on or before date a taxpayer agreed to extend such period beyond the 10-year period referred to in sec_6502 of the internal_revenue_code_of_1986 such extension shall expire on the latest of - a the last day of such 10-year period b date or c in the case of an extension in connection with an installment_agreement the 90th day after the end of the period of such extension internal revenue restructuring and reform act of pub_l_no c 112_stat_685 the impact of this provision on the current case is that if the form_900 at issue here was not executed in connection with an installment_agreement the cseds in this case must be deemed to be the later of the original cseds or date since the original cseds were and this means that the csed for both periods would be date rather than the date contained in the form_900 the phrase in connection with is not defined in sec_6502 however this phrase is synonymous with the phrase at the time the installment_agreement was entered into which is used in sec_6502 and which is applicable to extensions of the csed which are obtained after date thus under current law the extensions of the cseds would be valid if they were obtained contemporaneously with the installment_agreement we believe the extensions obtained here are valid under this standard initially the taxpayer signed both the csed and the installment_agreement at the same time reflecting an apparent intent on his part to relate the two documents moreover although the installment_agreement was signed by the service at a different time than the form_900 the two times were only seven days apart suggesting that execution of the installment_agreement was predicated on execution of the form_900 accordingly for purposes of compliance with section c of the rra the csed at issue here was obtained in connection with an installment_agreement the installment_agreement itself is also valid since it was executed in conjunction with extensions of the cseds which as discussed above were legally valid we recognize that the appeals team manager raises a concern with respect to whether the agreement provides for satisfaction of the outstanding liabilities prior to the cseds however the failure of an installment_agreement to provide for complete satisfaction of the subject liability is not grounds for invalidating or terminating the agreement see gl-126940-00 generally sec_6159 sec_301_6159-1 not addressing whether the failure of the service to obtain an extension of the csed sufficient to guarantee full payment of the tax_liability under the installment_agreement renders the installment_agreement void or provides grounds for termination of the installment_agreement thank you for soliciting our advice on this matter if you have further questions please call nonetheless the internal_revenue_manual states that only installment agreements providing for full payment of liabilities may be granted irm
